Citation Nr: 1444505	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  11-33 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder of the feet.

3.  Entitlement to service connection for malaria residuals.

4.  Entitlement to service connection for dysentery residuals.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a sleep apnea disorder, to include as due to PTSD.

7.  Entitlement to service connection for a thyroid disorder, to include a hemithyroidectomy.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1966 to April 1970 and is in receipt of a Combat Action Ribbon and the Navy Unit Commendation with Combat V.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

During his substantive appeal, the Veteran requested a Board hearing by videoconference.  However, in June 2012, the Veteran cancelled this hearing request, in writing.  Accordingly, the Board will proceed to a decision on this appeal without such a hearing.  See 38 C.F.R. § 20.704(e).

The Board notes that the Veteran's October 2009 notice of disagreement also contained an appeal of his bilateral hearing loss evaluation.  The AOJ adjudicated this appeal separately; issuing a statement of the case (SOC) addressing bilateral hearing loss in March 2012.  The Veteran did not submit a VA Form 9 in connection with this claim, as such, it is not before the Board and will not be addressed in the decision below.

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  There are no documents in the Veterans Benefits Management System.
 
The issues of entitlement to service connection, residuals of dysentery, a skin disorder of the feet, and a thyroid disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no current diagnosis of PTSD.

2.  There is no current diagnosis of malaria or malaria residuals.

3.  Hypertension was not incurred in or aggravated by active military service.

4.  Sleep apnea was not incurred in or aggravated by active military service or by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2013).   

2.  The criteria for service connection for malaria residuals have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).    

3.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).   

4.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).   

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in April 2009 that fully addressed all notice elements.  This letter was sent prior to the initial adjudication of the claims.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs), some service personnel records (SPRs), and pertinent treatment records, and also providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  First, the RO was unable to obtain private medical records from Dr. M.R.  However, review of the claims file shows that the RO attempted to obtain such records and provided notice to the Veteran in July 2009 that Dr. M.R. had not responded to its requests for records and that a decision may be made without the records if a response was not received by August 2009.  The Board finds that the RO's attempts to obtain these records and subsequent notice to the Veteran regarding these records was adequate and as such, the Board may proceed with review of the Veteran's claim.  Second, not all SPRs were obtained; however, as the in-service stressor for PTSD was conceded, such records are not relevant to the clams on appeal and are not necessary to obtain prior to adjudication.

The Veteran was not afforded VA examinations in connection with all of his claims.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Here, no examinations were necessary regarding the Veteran's claims for malaria, sleep apnea, or hypertension because the Veteran did not allege current malaria residuals or symptoms, did not allege in-service sleep apnea and PTSD is denied herein, and the evidence of record does not indicate that hypertension, or any of the other disorders are related to service. 

The Veteran was afforded a VA examination in connection with his PTSD claim in June 2009.  He was afforded a VA examination in connection with his dysentery residuals claim in March 2012.  The Board finds that these examinations were adequate because the examiners reviewed the claims file, examined and interviewed the Veteran, performed an evaluation, provided an opinion as to the Veteran's diagnoses, and provided supporting explanations.  The Board finds that all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125(a). 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

I.  PTSD

After careful review of the claims file, the Board finds that service connection for PTSD is not warranted.  Preliminarily, the Board notes that the issue is characterized as PTSD only; no other psychiatric diagnoses are of record, regardless of how the Veteran reports his symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Additionally, the VA examiner determined there were no psychiatric diagnoses.  Accordingly, the issue is as limited above.  

The Veteran's SPRs indicate combat service; thus, the RO conceded an in-service stressor.  The Veteran's STRs show a normal psychiatric system upon entry and separation from service.  There are no STRs indicating complaints, treatment, or diagnoses of PTSD.  Review of the Veteran's claims file shows no treatment or diagnosis of PTSD.

A June 2009 VA examination was conducted.  During that examination the Veteran confirmed that he had never received any mental health treatment for his symptoms and did not plan to seek any such treatment.  The Veteran reported nightmares after returning from Vietnam, and reported choking his wife in his sleep as a result of such nightmares.  However, he also stated that these nightmares had resolved within the first five years of his marriage.  He reported that working with co-workers from South Vietnam raised memories of Vietnam and he reported being careful not to say offensive things to them.  He avoided war movies, and relayed an incident where he experienced a strong reaction when he and wife had attended such a movie.  His wife then told the examiner that the Veteran had been nervous, irritated, and impatient since his return from Vietnam.  However, the Veteran explained that he was nervous regarding the economy.  It was reported that the Veteran had no problems with alcohol and did not use drugs or nicotine.  He denied disciplinary or interpersonal problems throughout his work history and reported a good relationship with his wife of 40 years as well as great relationships with his children and grandchildren.  He stated that his mood was generally an 8 out of 10 and that he had friends everywhere including work and church.  He reported interest and pleasure in various activities and was socially active with friends and family.  The examiner reported no difficulties with concentration, memory, suicidal ideation, panic attacks, or delusions.  Using the DSM-IV axis, the examiner opined that the Veteran did not report clinically significant symptoms that warrant a psychiatric diagnosis.  The examiner also concluded that the Veteran did not meet the criteria for a diagnosis of PTSD.  He assigned a GAF of 70 based upon mild problems with nervousness that do not significantly impair his interpersonal and occupational functioning.

The Veteran's wife submitted a lay statement.  She stated that she had married the Veteran approximately 5 to 6 months after his return from Vietnam.  She reported that the Veteran had trouble falling asleep upon his return and that he struggled with nightmares - during which he tried to choke her.  She stated that the nightmares had subsided some.  She also noted that the Veteran was short-tempered, nervous, and startled easily after his return from Vietnam.  The Veteran has offered testimony that he believes he has PTSD and that it is related to his experiences in Vietnam.  He reported in October 2009 that he still has some nightmares, although this symptom had gotten better.

The Board finds that after review of the claims file, the record does not reflect a current diagnosis of PTSD.  There are no medical records of such a diagnosis.  Additionally, the VA examiner reviewed the Veteran's claims file, acknowledged the Veteran's combat exposure as well as the statements provided by the Veteran and his wife, and determined that the evidence indicated there was no PTSD diagnosis.  He concluded that the Veteran did not meet the criteria for a DSM-IV PTSD diagnosis.  The Board finds the Veteran and his wife's statements are competent and credible testimony regarding his symptoms.  The Board finds, however, that the diagnosis of PTSD is not within the ability of a lay person to diagnose because it requires analysis of the Veteran's symptoms according to DSM-IV, a complex psychiatric determination.  Additionally, as the June 2009 VA medical examiner in this case is a licensed psychologist with experience and training in diagnosing PTSD, the Board also finds the examiner's opinions and report are more probative with regard to the diagnosis of the Veteran.  The first and most fundamental requirement for any service-connection claim is the existence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no such diagnosis, the Board finds that service connection for PTSD is not warranted at this time.

II. Malaria

After careful review of the claims file, the Board finds that service connection for malaria residuals is not warranted.  

The Veteran's service entrance and separation examinations are negative for any malaria residuals.  Review of the Veteran's STRs show that in November 1967, a malaria prophylaxis program was initiated for the Veteran.  However, there is no mention of a diagnosis or treatment of actual malaria at that time.  In June 1968, the Veteran was tested for malaria, however, results were negative for the disease.  There is no further mention of malaria in the Veteran's STRs.  

Review of the complete claims file shows that there has been no diagnosis of malaria or malaria residuals at any time.  Additionally, the Veteran has not alleged any symptoms of malaria or malaria residuals.  The first and most fundamental requirement for any service-connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  Absent any other evidence of current disability, the Board is constrained to deny this claim.

III.  Hypertension

The Board finds that the evidence of record does not support a finding of service connection for hypertension.  Hypertension for VA purposes is where the diastolic blood pressure is predominantly 90mm. or greater, or the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7007 Note (1) (2013).  

Review of the Veteran's STRs shows that the Veteran's blood pressure was recorded twice while in service, once upon entry to service, 120/88, and once upon separation from service, 124/78.  These readings do not indicate hypertension for VA purposes.  Additionally, there are no other elevated readings during service.  The Veteran alleges treatment during service, but there are no such notations.  Thus, there is no diagnosis or treatment for hypertension while in service.  

The Veteran's claims file then shows notations of a prior medical history of hypertension in private medical records dated 2007 and 2008.  The Veteran does not indicate an onset date of hypertension, although in his initial claim, he stated that all his disabilities began during service.  As noted above, hypertension was not present during service.  As there are not complaints of continuous hypertension, there is a lengthy gap between service discharge and evidence in the claims file indicating a diagnosis and/or complaints of hypertension.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Further, the evidence of record does not otherwise demonstrate a relationship between any current hypertension disability and active service.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Accordingly, and with consideration of the doctrine of reasonable doubt, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Gilbert, 1 Vet. App. 49.  Service connection is not warranted.

IV.  Sleep apnea

The Board finds that the evidence of record does not support a finding of service connection for sleep apnea.  Review of the Veteran's STRs shows that the Veteran was not diagnosed or treated for sleep apnea while in service.  The Veteran does not allege symptoms during service, other than a general assertion that it began during service.  

The Veteran's claims file then shows prior medical history of sleep apnea in medical records dated 2007 and 2008; he does not allege continuous symptoms since service.  Thus, there is a lengthy gap between service discharge and evidence in the claims file indicating a diagnosis and/or complaints of sleep apnea.  See Mense, 1 Vet. App. at 356.  Further, the evidence of record does not otherwise demonstrate a relationship between any current sleep apnea and active service.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  

Additionally, sleep apnea may not be service-connected on a secondary basis to PTSD as that disorder is not service-connected and service connection is denied herein for PTSD.  Accordingly, and with consideration of the doctrine of reasonable doubt, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Gilbert, 1 Vet. App. 49.  Service connection is not warranted.


ORDER

Service connection for PTSD is denied.

Service connection for malaria is denied.

Service connection for hypertension is denied.

Service connection for sleep apnea is denied.


REMAND

The Board finds that a remand is necessary in this case for examinations and/or addendum opinions.  First, this combat Veteran has offered testimony that his skin disorder of the feet began in Vietnam due to standing in water for lengthy periods of time and marching. The Veteran's wife has also offered lay testimony that she has noticed peeling of the Veteran's skin since he returned from service.  The Board finds that in this case a VA examination is required in order to determine whether the Veteran has a current skin disorder of the feet that may be due to service.

Second, the Veteran has asserted that his thyroid disorder is due to his exposure to Agent Orange.  His DD-214 form indicates that he served in in the Republic of Vietnam during the Vietnam era, and he is therefore presumed to have been exposed during such service to certain herbicide agents, including Agent Orange.  Although a thyroid disorder is not on the list of diseases that VA has associated with Agent Orange exposure, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §§ 3.303(d), 3.309(e); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  Thus, the Veteran should be afforded a VA examination for his thyroid disorder claim.

Third, the Veteran alleges dysentery residuals.  Although a VA examiner determined there were no residuals of the June 1969 in-service dysentery, the examiner did not address the presence of gastrointestinal symptoms, to include the presence of gastroesophageal reflux disease.  As such, an addendum opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file, to include all updated VA medical records.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and his representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  After the above development has been completed and all records associated with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of any skin disorder of the feet that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

The examiner must opine as to whether it is at least as likely as not any diagnosed skin disorder of the feet is causally or etiologically related to the Veteran's military service.  For purposes of this opinion, the examiner must presume true the Veteran's and his wife's statements regarding his skin symptoms during and after service.

3.  After the above development has been completed and all records associated with the claims file, the Veteran must be afforded a VA examination to determine the nature and etiology of any thyroid disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

The Veteran's exposure to Agent Orange is presumed.  The examiner must opine as to whether it is at least as likely as not any diagnosed thyroid disorder is causally or etiologically related to the Veteran's military service, to include his Agent Orange exposure.

4.  After any additional records are associated with the claims file, obtain an addendum opinion regarding the etiology of any dysentery residuals from a VA examiner.  The entire paper and electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  The examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current gastrointestinal symptoms, including GERD, was caused or aggravated by military service to include dysentery. 

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


